McAllister, P. J. Upon an appeal or writ of error, every reasonable presumption is in favor of the correctness of the decree or judgment, and the burden is upon the appellant or plaintiff in error, to make evident such error as requires a reversal. We are of opinion that the counsel for appellants in this case have failed in that respect. The evidence shows by a clear preponderance, almost amounting to demonstration, that the note and trust deed described in the bill were signed, acknowledged, and left, by the appellants, with Freudenberg, a professed real estate agent and loan broker, for the ''purpose of having him obtain the amount of said note of appellee, said Lipp, to whom the note was made specifically payable, and under the agreement with Freudenberg, as appellants state in their answer, that he should use the money thereon realized for the purpose of paying for the property covered by the trust deed. It appeared from undisputed testimony of appellee, taken orally before the 'chancellor, that while said note and trust deed were so in the hands of said Freudenberg, the agent of ajipellants, as they say in their answer, to receive and use the said money as above stated, the appellee, without notice of anything tending to affect the validity of said note or trust-deed, or the bona fides of the transaction, paid to Freudenberg, in cash, the sum of one thousand dollars, and took from him said note and trust deed, which appellee had ever since kept in his possession. It is true that appellants never received, or had the benefit of, any part of said money; that Freudenberg, after having fraudulently and by forgery, made and put a supposed deed of release of said trust deed upon record, after the supposititious destruction of said note and trust deed in the presence of one of the appellants, and after another piece of forgery and fraud by which he obtained a large sum of money from another innocent party, with equal skill and cunning, made his escape out of the country. It seems very hard that these parties, appellants, should be compelled to submit to this loss, but a careful consideration of the record shows that it is fairly attributable to their own want of care, prudence and discretion. Undue confidence on their part in a professedly honest and capable business man, holding himself out to the public as such, but in reality a swindling villain, has brought the misfortune upon them, as it has upon thousands of others in similar cases. But as against one who, without fault, was induced to deal with that agent, upon appearances which appellants themselves had clothed him with, a court of equity can afford no relief. The decree below will be affirmed. Affirmed.